Case 19-34054-sgj11 Doc 191 Filed 12/06/19 Entered 12/06/19 13:45:50 Page 1of3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re: HIGHLAND CAPITAL
MANAGEMENT, L.P.

Case No.: 19-34054 sgjll
Debtor

Cr GOR cOP GOR 6G 6D 6O>

APPLICATION FOR ADMISSION PRO HAC VICE

1 Name: Morris John A.

Last First MI

> FimName: PaChulski Stang Ziehl & Jones LLP
3 Address: #80 Third Avenue

 

 

 

 

 

34th Floor
New York, NY 10017-2024
4 Phone 212.001.7700 pax: 212.001.7707

 

 

Ema: JNOrris@pszjlaw.com
5. Name used to sign all pleadings: John A, Morris
6. Retained by; Highland Capital Management, L.P.

 

 

 

7. Admitted on 2/ 2 6/ 1 991 and presently a member in good standing
of the bar of the highest court of the state of N ew Yo rk
and issued the bar license number of 2405397

 

 

8. Admitted to practice before the following courts:
Court: Admission Date:
S.D.N.Y. 1/7/1992

 

 

E.D.N.Y. 8/28/1995

 

 

 

 

Continued.
Case 19-34054-sgj11 Doc 191 Filed 12/06/19 Entered 12/06/19 13:45:50 Page 2of3

10.

11.

12,

13.

14.

Are you presently a member in good standing of the bars of the courts listed above?
ki Yes No

If “No,” please list all courts which you are no longer admitted to practice:

Have you ever been subject to a grievance proceeding or involuntary removal proceeding
while a member of the bar of any state or federal court?

C] Yes [x] No

If “Yes,” please provide details:

Other than minor traffic offenses, have you ever been charged, arrested, or convicted of a
criminal offense or offenses?

OO Yes kx] No

If “Yes,” please provide details:

Please list all cases in the United States Bankruptcy Court, Northern District of Texas in
which you have filed forpro hac vice in the past three years:

Date of Application Case No, and Style
5/15/2015 ERG Intermediate Holdings, LLC, et al.

 

 

 

Local counsel of record: Charles R. Gibbs - Katten Muchin Rosenmen LLP

 

Local counsel’s address: 1717 Main Street, Ste 3750
Dallas, Texas 75201

 

Continued.
Case 19-34054-sgj11 Doc 191 Filed 12/06/19 Entered 12/06/19 13:45:50 Page 3of3

I respectfully request to be admitted to practice in the United States Bankruptcy Court for
the Northern District of Texas for this cause only.

I certify that I have read Dondi Properties Corp. V Commerce Savs. & Loan Ass’n, 121
F.D.R. 284 (N.D. Tex. 1988) (en banc), and the local civil and bankruptcy rules of this court and
will comply with the standards of practice adopted in Dondi and with the local civil and
bankruptcy rules.

Iam an ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and filed the application via ECF with the payment of
$100.00

[] Iam notan ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and the original upon the US Bankruptcy Court
accompanied with the $100.00 filing fee on

John Morris December 5, 2019
Printed Name of Applicant Date

 

  
 

 

Signature of Applicant
